Citation Nr: 1739810	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-45 382	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed due to Agent Orange exposure or secondary to hypertension with kidney failure and history of kidney transplant. 

2.  Entitlement to service connection for a thyroid disorder, claimed due to Agent Orange exposure or secondary to hypertension with kidney failure and history of kidney transplant. 

3.  Entitlement to service connection for a bladder disorder, claimed due to Agent Orange exposure or secondary to hypertension with kidney failure and history of kidney transplant.


WITNESSES AT HEARING ON APPEAL

The Veteran, R.L., and C.W. 


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an August 2014 travel board hearing.  A transcript of that hearing is of record. 

The Veteran was previously represented by AMVETS, which withdrew its representation in June 2012.  At the August 2014 Board hearing, the Veteran had two acquaintances, R.L. and C.W., assist him with his testimony.

The Board previously remanded this case for additional development in November 2014.  The case has been returned to the Board for appellate review.  

The issue of entitlement to service connection for reflux esophagitis due to exposure to Agent Orange has been raised in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for bladder disorder and prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's thyroid disorder is caused or aggravated by related to his hypertension with kidney failure and history of kidney transplant.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disorder secondary to hypertension with kidney failure and history of kidney transplant have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).





II. Service Connection

The Veteran is seeking entitlement to service connection for a thyroid disorder, claimed due to Agent Orange exposure or secondary to hypertension with kidney failure and kidney transplant.  

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303 (a). 

Basic requirements for service connection are (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection could be warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran's exposure to Agent Orange herbicides is presumed because his military records confirm the Veteran served on land in Vietnam from July 1966 to May 1967.  See 38 C.F.R. § 3.307.  However, none of the disorders on this appeal qualifies for a presumptive disease associated with exposure to herbicide agents as provided under 38 C.F.R. § 3.309(e).  

The Veteran was granted entitlement to service connection for hypertension with kidney failure and history of kidney transplant as directly related to his military service in the July 2016 rating decision.

In a February 2007 private treatment record, Dr. B., an endocrinologist, states that the Veteran's mild hyperparathyroidism is probably related to previous renal failure.  Also, a February 2008 private treatment record indicates clinical findings of "low TSH ... probably related to immunosuppressive medications."  The Veteran also testified at his hearing before the Board that he has been on immunosuppressive medications ever since his kidney transplant in 2002.  

In the May 2015 VA examination, it was noted that the Veteran was diagnosed with hyperthyroidism in 1996.  The Veteran reported that he was doing well on medications and the examiner noted that continuous medication to control his thyroid condition was required.  The examiner opined that his thyroid disorder was less likely than not proximately due to or the result of the Veteran's hypertension because his thyroid condition and hypertension were completely separate and unrelated.  

Considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's thyroid disorder is related to his service-connected hypertension with kidney failure and history of kidney transplant.  Here, although the VA examiner opined that his thyroid condition was not related to hypertension, private treatment records indicate that his thyroid disorder was found to be related to kidney failure.  The VA examiner is silent about the impact of his kidney failure on the Veteran's thyroid condition.  

Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for a thyroid disorder as secondary to kidney failure is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a thyroid disorder secondary to hypertension with kidney failure and kidney transplant is granted. 


REMAND

Prostate Disorder

Service treatment records indicate treatment of a rash in the crotch and scrotum area in March 1967 and April 1967.  He was also diagnosed with prostatitis in service.  

An October 2001 private treatment record shows that the Veteran has chronic prostatitis, which was found in remission.  A March 2006 treatment record shows that his PSA level was normal and his prostate was in normal condition.  A September 2010 private treatment record indicates that the Veteran was assessed to have benign prostatic hyperplasia (BPH).  

The May 2015 VA examination found that the Veteran had never been diagnosed with prostate cancer, but that he was diagnosed with prostatitis and BPH.  The medical history section states that the onset of BPH is 1978 and that the Veteran reports his condition has improved and has no current symptoms at the time of examination.  It is noted that his Transurethral Resection of the Prostate (TURP) was due to BPH.  The Veteran has no voiding dysfunction.  The examiner found that the Veteran has erectile dysfunction due to BPH.  Lastly, the examiner opined that his prostatitis and BPH are not related to hypertension.  

The Board finds that the Veteran's claims file, however, does not contain any information concerning the etiology of BPH and a potential relationship between prostatitis and BPH (i.e. direct service connection).  Such an opinion is material in determining the Veteran's service connection claim for his prostate disorder.  Therefore, an addendum opinion must be obtained on this issue.  

Bladder Disorder 

The medical record indicates that the Veteran was diagnosed with recurrent urinary tract infection and bladder outlet obstruction in 1978.  As noted in the May 2015 VA examination, the Veteran reported that he started to have problems with his bladder in 1978, but did not recall what was wrong.  Based on the review of medical records, the examiner found that he had recurrent urinary tract infections, thought to be due to bladder outlet obstruction from BPH.  However, according to a November 2001 Emory treatment record, urodynamic study was conducted in preparation for the kidney transplant surgery and it was found that the Veteran emptied fully and was fit for a transplant surgery from the bladder function point of view.  The record is silent about whether the Veteran still suffers from the symptomatology of a bladder disorder.  

The May 2015 VA examination found no voiding dysfunction, no history of urethral or bladder calculi, no bladder or urethral fistula, stricture, neurogenic bladder or bladder injury, no benign or malignant neoplasm or metastases.  The examiner found that the Veteran's condition did not impact his ability to work.  Moreover, the examiner opined that the Veteran's bladder condition is less likely than not due to hypertension because it is a completely separate condition.  Rather, it was found that the bladder condition was due to BPH since the condition improved after his Transurethral Resection of the Prostate for BPH (TURP), which was conducted in 1982.  There is no record in the Veteran's claims file that conflicts with the findings in the VA examination. 

Based on the evidence of record, the Board finds that the Veteran's bladder disorder, if it exists, is due to his BPH rather than hypertension.  And thus adjudication of this issue depends on the addendum opinion about the etiology of BPH and evaluation of the Veteran's current bladder condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the May 2015 VA examination to address the nature and etiology of his BPH and its relationship to his prostatitis in service and whether the Veteran has current diagnosis of a bladder disorder.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: the Veteran's BPH began in service, was caused by service, or is otherwise etiologically related to the Veteran's active service to include whether it is related to the prostatitis shown in service.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2.  If service-connection is granted to BPH then provide the Veteran with an examination to determine if he has a bladder disability and if so, whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the BPH.  Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


